





Exhibit 10.1

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is executed as of this 10th day of
November, 2010, by and between Darin R. Janecek (“Executive”) and ARI Network
Services, Inc. (the “Company”).




RECITALS




The Company desires to employ Executive in the position of Chief Financial
Officer, and Executive desires to be so employed by the Company, on the terms
and conditions set forth herein.




As a result of Executive’s employment with the Company as Chief Financial
Officer, Executive will have access to and be entrusted with valuable
information about the Company’s business and customers, including trade secrets
and confidential information.




The Parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.




NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (collectively, “Parties” and individually, “Party”), the Parties agree
as follows:




ARTICLE I

EMPLOYMENT




1.1

Position and Duties.  Executive is currently employed as Vice President (“VP”)
of Finance of the Company.  Upon the execution hereof, Executive shall assume
the position of Chief Financial Officer (“CFO”) of the Company and shall be
subject to the authority of, and shall report to, the President and Chief
Executive Officer (“CEO”) of the Company.  Executive’s duties and
responsibilities as CFO shall include all those customarily attendant to the
position of CFO and other duties and responsibilities as may be assigned from
time to time by the Company’s President and CEO, as well as any duties and
responsibilities relating to the transition of duties attendant to the position
of VP of Finance reasonably assigned to Executive by the Company’s President and
CEO.  Executive acknowledges and agrees that the change of Executive’s position
from VP of Finance to CFO shall not be treated as Good Reason under this
Agreement or Executive’s Change of Control Agreement, dated of even date
herewith (“COC Agreement”).  At all times, Executive shall devote Executive’s
entire business time, attention and energies exclusively to the business
interests of the Company while employed by the Company, except as otherwise
specifically approved in writing by or on behalf of the President and CEO.




1.2

At-Will Employment.  The term of Executive’s employment under this Agreement
shall be for an indefinite period and may be terminated by either Party at any
time and for any reason or no reason upon written notice to the other Party.











ARTICLE II

COMPENSATION AND OTHER BENEFITS




2.1

Base Salary.  During the term of Executive’s employment under this Agreement,
the Company shall pay Executive an annual salary of Two Hundred Thousand Dollars
($200,000) (“Base Salary”), payable in accordance with the normal payroll
practices and schedule of the Company.  Notwithstanding the foregoing, the Base
Salary shall be subject to annual review by the Compensation Committee (the
“Compensation Committee”) of the Company’s Board of Directors (the “Board”) and
shall be subject to adjustment based on the recommendation of the Compensation
Committee as approved by the Board.




2.2

Bonuses.  During the term of Executive’s employment under this Agreement,
Executive will be eligible to participate in the Company’s Management Incentive
Bonus Plan (“Bonus Plan”), the specifics of which are determined from time to
time by the Compensation Committee and approved by the full Board.  The Parties
acknowledge and agree that, under the Company’s current Bonus Plan, the
annualized bonus amount which Executive would be eligible to receive if one
hundred percent (100%) of such Bonus Plan targets were met would be Sixty
Thousand Dollars ($60,000).  Executive acknowledges and agrees that the Bonus
Plan may be changed from time to time at the discretion of the Compensation
Committee as approved by the Board.  Bonus payments for the Company’s 2011
fiscal year will be prorated for the partial fiscal year of Executive’s
employment under this Agreement.




2.3

Equity.  




(a)

Grant of Options.  Upon the approval of the Compensation Committee of the
Company’s Board of Directors, Executive will be granted options to purchase up
to fifty thousand (50,000) shares of the Company’s common stock pursuant to the
terms and conditions of an Award Agreement between the Company and Executive in
the same form generally of the Company’s standard Award Agreement.  Such options
shall be subject to the terms and conditions of such Award Agreement, including,
without limitation, with respect to vesting and forfeiture.


(b)

Future Equity.  During the term of Executive’s employment under this Agreement,
Executive also shall be eligible to participate in stock option and equity plans
and grants, if any, that are offered to senior executive/officer employees of
the Company, as determined by the Compensation Committee and approved by the
Board from time to time.




2.4

Perquisites, Benefits and Other Compensation.  During the term of Executive’s
employment under this Agreement, and subject to the express provisions of this
Article II, Executive will be entitled to receive perquisites and benefits
provided by the Company to its senior executive employees, subject to the
eligibility criteria related to such perquisites and benefits, and to such
changes, additions, or deletions to such perquisites and benefits as the





2




Company may make from time to time, as well as such other perquisites or
benefits as may be specified from time to time at the sole discretion of the
Board.




ARTICLE III

TERMINATION

 

3.1

Termination Not In Connection With A Change In Control.




(a)

Termination Without Cause.  Subject to Paragraph 3.2, below, Executive’s
employment and all of the Company’s obligations under this Agreement may be
terminated at any time without Cause (defined below).




(b)

Termination For Cause.  Subject to Paragraph 3.2, below, Executive’s employment
and all of the Company’s obligations under this Agreement may be terminated at
any time for Cause (defined below) by giving written notice to Executive stating
the basis for such termination, effective immediately upon giving such
notice or at such other time thereafter as the President and CEO may designate.
 “Cause” shall mean any of the following: (1) Executive has, in a material way,
breached this Agreement or the fiduciary duty he owes to the Company or any
other obligation or duty he owes to the Company under this Agreement, which
breach remains uncured, if subject to cure, to the reasonable satisfaction of
the President and CEO and/or the Board for thirty (30) calendar days after
Executive receives written notice thereof from the President and CEO and/or the
Board; (2) Executive has committed gross negligence or willful misconduct in the
performance of Executive’s duties for the Company; (3) Executive has failed in a
material way to follow reasonable instructions from the President and CEO and/or
the Board, consistent with this Agreement, concerning the operations or business
of the Company, which failure remains uncured, if subject to cure, to the
reasonable satisfaction of the President and CEO and/or the Board for thirty
(30) calendar days after Executive receives written notice thereof from the
President and CEO and/or the Board; (4) Executive has committed a crime the
circumstances of which substantially relate to Executive’s employment duties
with the Company; (5) Executive has misappropriated or embezzled funds or
property of the Company or engaged in any material act of dishonesty; and
(6) Executive has attempted to obtain a personal profit from any transaction in
which Executive knows or reasonably should know the Company has an interest, and
which constitutes a corporate opportunity of the Company, or which is adverse
to the interests of the Company, unless the transaction was approved in writing
by the President and CEO and/or the Board after full disclosure of all details
relating to such transaction.  




(c)

Termination by Death or Disability.  Subject to Paragraph 3.2, below,
Executive’s employment and the Company’s obligations under this





3




Agreement shall terminate automatically, effective immediately and without any
notice being necessary, upon Executive’s death or a determination of Disability
of Executive.  For purposes of this Agreement, “Disability” means the inability
of Executive, due to a physical or mental impairment, to perform the essential
functions of Executive’s job with the Company, with or without a reasonable
accommodation, for ninety (90) consecutive business days or one hundred twenty
(120) business days in the aggregate during any 365-day period.  A determination
of Disability shall be made by the President and CEO and/or the Board, which
may, at his and/or its sole discretion, consult with a physician or physicians
satisfactory to the President and CEO and/or the Board, and Executive shall
cooperate with any efforts to make such determination.  Any such determination
shall be conclusive and binding on the Parties.  Any determination of Disability
under this Paragraph 3.1(c) is not intended to alter any benefits any Party may
be entitled to receive under any long-term disability insurance policy carried
by either the Company or Executive with respect to Executive, which benefits
shall be governed solely by the terms of any such insurance policy.




(d)

Termination by Retirement.  Subject to Paragraph 3.2, below, Executive’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective upon Executive’s retirement in accordance with the
Company’s retirement plan or policy should a retirement plan or policy for
senior executives of the Company be adopted.




(e)

Termination by Resignation.  Subject to Paragraph 3.2, below, Executive’s
employment and the Company’s obligations under this Agreement shall terminate
automatically, effective immediately upon Executive’s provision of thirty (30)
days’ prior written notice to the President and CEO of resignation from
employment with the Company or at such other time as may be mutually agreed
between the Parties following the provision of such notice.




(f)

Termination for Good Reason.  Subject to Section 3.2, below, Executive may
terminate his employment under this Agreement for Good Reason (defined below).
 A termination shall only be for Good Reason if: (1) within ninety (90) calendar
days of the initial existence of Good Reason, Executive provides written notice
of Good Reason to the Board; (2) the Company does not remedy said Good Reason
within thirty (30) calendar days of its receipt of such notice; and (3)
Executive terminates his employment effective any time after the expiration of
such 30-day remedy period prior to the date that is two (2) years after the
initial existence of Good Reason.  “Good Reason” shall mean the occurrence of
any of the following without the written consent of Executive: (a) the Company
has breached this Agreement in a material way, which breach





4




remains uncured, if subject to cure, for thirty (30) calendar days after the
Board receives written notice thereof from Executive; (b) a material diminution
in Executive’s Base Salary; (c) a material diminution in Executive’s authority,
duties, or responsibilities; or (d) a material change in the geographic location
at which Executive must perform his services, provided such new location is more
than fifty (50) miles from the location where Executive is required to perform
services prior to the change.




3.2

Rights Upon Termination Not In Connection With A Change In Control.




(a)

Paragraph 3.1(a), Paragraph 3.1(c) and Paragraph 3.1(f) Termination.  If
Executive’s employment is terminated pursuant to Paragraph 3.1(a), Paragraph
3.1(c), or Paragraph 3.1(f), above, Executive or Executive’s estate shall have
no further rights against the Company hereunder, except for the right to receive
the following: (1) any unpaid Base Salary with respect to the period prior to
the effective date of termination; (2) any earned but unpaid bonus due to
Executive as of the effective date of termination; (3) with respect to a
termination pursuant to Paragraph 3.1(a) or Paragraph 3.1(f), above, Executive’s
Base Salary, at the rate in effect at the time of termination, for nine (9)
months following the effective date of termination; (4) with respect to a
termination pursuant to Paragraph 3.1(a) or Paragraph 3.1(f), above, a bonus for
the remainder of the fiscal year of the Company in which such termination
occurs, which bonus shall be equal to (A) the product of (i) the average of
Executive’s annual bonus received pursuant to the Company’s Bonus Plan for the
three fiscal years of the Company ending prior to the effective date of
termination, multiplied by (ii) a fraction, the numerator of which is the actual
number of days Executive was employed by the Company during the fiscal year of
the Company in which the termination occurs and the denominator of which is 365,
less (B) any payment previously made by the Company, if any, with respect to the
current fiscal year’s Management Incentive Bonus; and (5) with respect to a
termination pursuant to Paragraph 3.1(a) or Paragraph 3.1(f), above,
acceleration of all outstanding unvested options held by Executive as of the
effective date of termination.  Payment of the amounts specified in subsections
(3) and (4), above, shall be made in nine (9) equal monthly installments.
 Notwithstanding the foregoing, the payment and receipt of the benefits
specified in subsections (3), (4) and (5), above, are contingent upon
Executive’s execution of a written severance agreement (in a form satisfactory
to the Board) containing, among other things, a general release of claims
against the Company, except if this Agreement is terminated due to the death of
Executive.

(b)

Paragraph 3.1(b) and Paragraph 3.1(e) Terminations.  If Executive’s employment
is terminated pursuant to Paragraph 3.1(b), above, or if Executive resigns
pursuant to Paragraph 3.1(e), above, Executive shall have no further rights
against the Company hereunder, except for the right to receive: (1) any unpaid
Base Salary with respect to the period prior to the




5




effective date of termination; and (2) any earned but unpaid bonus due to
Executive as of the effective date of termination.

(c)

Paragraph 3.1(d) Termination.  If Executive retires pursuant to
Paragraph 3.1(d), above, Executive shall have no further rights against the
Company hereunder, except for the right to receive: (1) any unpaid Base Salary
with respect to the period prior to the effective date of termination; (2) any
earned but unpaid bonus due to Executive as of the effective date of
termination; and (3) any additional benefits provided for under the Company’s
retirement plan or policy for senior executives, if any.

3.3

Termination In Connection With A Change In Control.  Should Executive’s
employment be terminated upon the occurrence of or within two (2) years of a
 “Change in Control,” as defined in Executive’s COC Agreement, the terms of such
termination shall be governed exclusively by the COC Agreement and Executive
shall not be entitled to receive any of the benefits provided for under this
Article III.  




ARTICLE IV

CONFIDENTIALITY




4.1

Confidentiality Obligations.  Executive will not, during his employment with the
Company, directly or indirectly use or disclose any Confidential Information or
Trade Secrets (defined below) except in the interest and for the benefit of the
Company.  After the end, for whatever reason, of Executive’s employment with the
Company, Executive will not directly or indirectly use or disclose any Trade
Secrets.  For a period of two (2) years following the end, for whatever reason,
of Executive’s employment with the Company, Executive will not directly or
indirectly use or disclose any Confidential Information.  Executive further
agrees not to use or disclose at any time information received by the Company
from others except in accordance with the Company’s contractual or other legal
obligations; the Company’s customers are third party beneficiaries of this
promise.




4.2

Definitions.




(a)

Trade Secret.  The term “Trade Secret” has that meaning set forth under
applicable law.  The term includes, but is not limited to, all computer source,
object or other code created by or for the Company.




(b)

Confidential Information.  The term “Confidential Information” means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company’s competitors,
generally.  Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing





6




strategies, information relating to sources of materials and production costs,
purchasing and accounting information, personnel information and all business
records; (ii) information which is marked or otherwise designated or treated as
confidential or proprietary by the Company; and (iii) information received by
the Company from others which the Company has an obligation to treat as
confidential.




(c)

Exclusions.  Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by him prior to his employment by
the Company; (ii) is or becomes generally available to the public through no act
or omission of Executive; (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis without violating any obligation of confidentiality or secrecy relating to
the information disclosed; or (iv) is independently developed by Executive
outside the scope of his employment without use of Confidential Information or
Trade Secrets.




ARTICLE V

CUSTOMER NON-SOLICITATION




5.1

Restrictions on Competition During Employment.  During Executive’s employment by
the Company, Executive shall not directly or indirectly compete against the
Company, or directly or indirectly divert or attempt to divert business from the
Company anywhere the Company does business.




5.2

Post-Employment Non-Solicitation of Restricted Customers.  For two (2) years
following termination of Executive’s employment with the Company, for whatever
reason, Executive agrees not to directly or indirectly solicit or attempt to
solicit any business from any Restricted Customer in any manner which competes
with the services or products offered by the Company in the twelve (12) months
preceding termination of Executive’s employment with the Company, or to directly
or indirectly divert or attempt to divert any Restricted Customer’s business
from the Company.

5.3

Definitions.




(a)

Restricted Customer.   The term “Restricted Customer” means any individual or
entity (i) for whom/which the Company provided services or products, and (ii)
with whom/which Executive had contact on behalf of the Company, or about
whom/which Executive acquired non-public information in connection with his
employment by the Company, during the twenty-four (24) months preceding the end,
for whatever reason, of Executive’s employment with the Company; provided,
however, that the term “Restricted Customer” shall not include any individual or
entity whom/which, through no direct or indirect act or omission of Executive,
has terminated its business relationship with the Company.





7







ARTICLE VI

NON-COMPETITION




6.1

Post-Employment Restricted Services Obligation.  For two (2) years following
termination of Executive’s employment with the Company, for whatever reason,
Executive agrees not to provide Restricted Services to any Competitor.  During
such two (2) year period, Executive also will not provide any Competitor with
any advice or counsel concerning the provision of Restricted Services.




6.2

Definitions.




(a)

Restricted Services.  The term “Restricted Services” means services of any kind
or character comparable to those Executive provided to the Company during the
twelve (12) months preceding the termination of Executive’s employment with the
Company relating to: (i) providing electronic parts catalogs for manufacturers
and/or to their dealers and distributors, via compact discs and/or on-line,
related to manufactured equipment and their components in the following industry
segments: outdoor power (i.e., commercial lawn care); power sports (i.e.,
motorcycles, snowmobiles, all terrain vehicles); marine (i.e., boats, personal
water crafts); recreation vehicles; floor maintenance; auto/truck after-care;
agriculture; and construction and/or (ii) providing on-line, direct mail,
electronic mail or other marketing services to equipment manufacturers,
distributors and dealers, in the aforementioned industry segments, aimed at
helping them market their equipment and related products.




(d)

Competitor.  The term “Competitor” shall include the following businesses:
Snap-on Business Solutions; Dominion Enterprises; 50 Below; and Enigma, and such
businesses’ affiliates, successors and assigns, provided that such businesses
are engaged in: (i) providing electronic parts catalogs for manufacturers and/or
to their dealers and distributors, via compact discs and/or on-line, related to
manufactured equipment and their components in the following industry segments:
outdoor power (i.e., commercial lawn care); power sports (i.e., motorcycles,
snowmobiles, all terrain vehicles); marine (i.e., boats, personal water crafts);
recreation vehicles; floor maintenance; auto/truck after-care; agriculture; and
construction and/or (ii) providing on-line, direct mail, electronic mail or
other marketing services to equipment manufacturers, distributors and dealers,
in the aforementioned industry segments, aimed at helping them market their
equipment and related products.





8







ARTICLE VII

BUSINESS IDEA RIGHTS




7.1

Assignment.  The Company will own, and Executive hereby assigns to the Company
and agrees to assign to the Company, all rights in all Business Ideas which
Executive originates or develops whether alone or working with others while
Executive is employed by the Company.  All Business Ideas which are or form the
basis for copyrightable works are hereby assigned to the Company and/or shall be
assigned to the Company or shall be considered “works for hire” as that term is
defined by United States copyright law.

7.2

Definition of Business Ideas.  The term “Business Ideas” means all ideas,
designs, modifications, formulations, specifications, concepts, know-how, trade
secrets, discoveries, inventions, data, software, developments and copyrightable
works, whether or not patentable or registrable, which Executive originates or
develops, either alone or jointly with others, while Executive is employed by
the Company and which are: (i) related to any business known to Executive to be
engaged in or contemplated by the Company; (ii) originated or developed during
Executive’s working hours; or (iii) originated or developed in whole or in part
using materials, labor, facilities or equipment furnished by the Company.  

7.3

Disclosure.  While employed by the Company, Executive will promptly disclose all
Business Ideas to the President and CEO.

7.4

Execution of Documentation.  Executive, at any time during or after his
employment by the Company, will promptly execute all documents which the Company
may reasonably require to perfect its patent, copyright and other rights to such
Business Ideas throughout the world.




ARTICLE VIII

NON-SOLICITATION OF EMPLOYEES




During Executive’s employment by the Company and for twelve (12) months
thereafter, Executive shall not directly or indirectly encourage any Company
employee to terminate his/her employment with the Company or solicit such an
individual for employment outside the Company in any manner which would end or
diminish that employee’s services to the Company.










ARTICLE IX

EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS




9.1

Confidential Information of Others.  Executive warrants and represents to the
Company that he is not subject to any employment, consulting or services
agreement, or any restrictive covenants or agreements of any type, which would
conflict or prohibit Executive from fully carrying out his duties as described
under the terms of this Agreement.  Further, Executive warrants and represents
to the Company that he has not and will not retain or use, for the benefit of
the Company, any confidential information, records, trade secrets, or other
property of a former employer.





9







9.2

Scope of Restrictions.  Executive acknowledges that during the course of his
employment with the Company, he will gain knowledge of Confidential Information
and Trade Secrets of the Company.  Executive acknowledges that the Confidential
Information and Trade Secrets of the Company are necessarily shared with
Executive on a routine basis in the course of performing his job duties and that
the Company has a legitimate protectable interest in such Confidential
Information and Trade Secrets, and in the goodwill and business prospects
associated therewith.  Accordingly, Executive acknowledges that the scope of the
restrictions contained in this Agreement are appropriate, necessary and
reasonable for the protection of the Company’s business, goodwill and property
rights, and that the restrictions imposed will not prevent him from earning a
living in the event of, and after, the end, for whatever reason, of his
employment with the Company.




9.3

Prospective Employers.  Executive agrees, during the term of any restriction
contained in Articles IV, V, VI, VII, VIII and IX of this Agreement, to disclose
this Agreement to any entity which offers employment to Executive.  Executive
further agrees that the Company may send a copy of this Agreement to, or
otherwise make the provisions hereof known to, any of Executive’s potential or
future employers.




9.4

Third Party Beneficiaries.  Any Company affiliates are third party beneficiaries
with respect to Executive’s performance of his duties under this Agreement and
the undertakings and covenants contained in this Agreement and the Company and
any of its affiliates enjoying the benefits thereof, may enforce this Agreement
directly against Executive.  The terms Trade Secret and Confidential Information
shall include materials and information of the Company’s affiliates to which
Executive has access.




9.5

Survival.  The covenants set forth in Articles III, IV, V, VI, VII, VIII, IX and
X of this Agreement shall survive the termination of Executive’s employment
hereunder.




ARTICLE X

RETURN OF RECORDS




Upon the end, for whatever reason, of his employment with the Company, or upon
request by the President and CEO at any time, Executive shall immediately return
to the Company all documents, records and materials belonging and/or relating to
the Company (except Executive’s own personnel and wage and benefit materials
relating solely to Executive), and all copies of all such materials.  Upon the
end, for whatever reason, of Executive’s employment with the Company, or upon
request of the President and CEO at any time, Executive further agrees to
destroy such records maintained by him on his own computer equipment.





10







ARTICLE XI

INDEMNITY




11.1

Indemnification By Company.  To the extent permitted by applicable law, the
Company shall indemnify Executive if Executive is, or is threatened to be, made
a party to an action, suit or proceeding (other than by the Company) by reason
of the fact that Executive is or was an officer of the Company, unless liability
was incurred because Executive breached or failed to perform a duty that
Executive owes to the Company and such breach or failure constitutes: (1) a
willful failure to deal fairly with the Company or its shareholders in
connection with a matter in which Executive has a material conflict of interest;
(2) a violation of the criminal law, unless Executive had reasonable cause to
believe that his conduct was lawful and Executive had no reasonable cause to
believe such conduct was unlawful; (3) a transaction from which Executive
derived an improper personal profit; or (4) willful misconduct.  




11.2

Indemnification By Executive.  Executive agrees to indemnify and hold harmless
the Company against any and all losses, claims, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and costs), judgments and
settlements of amounts paid in connection with any threatened, pending or
completed action, suit, claim, proceeding or investigation arising out of or
pertaining to: (1) unlawful intentional acts committed by Executive in the
conduct of the Company’s business; (2) any willful gross negligence committed by
Executive other than in the conduct of the Company’s business; and (3) any tax
deductions Executive may claim for expenses incurred or claim to have been
incurred in connection with Executive’s duties hereunder.




11.3

Insurance.  Notwithstanding the foregoing, the indemnification provided for in
this Article XI shall only apply to any costs or expenses incurred by
indemnitees which are not covered by applicable liability insurance.  If this
Article XI is interpreted to reduce insurance coverage to which an indemnitee
would otherwise be entitled in the absence of this provision, this provision
shall be deemed inoperative and not part of this Agreement.  This Article XI
shall survive the termination of this Agreement.




ARTICLE XII

MISCELLANEOUS




12.1

Notice.  Any and all notices, consents, documents or communications provided for
in this Agreement shall be given in writing and shall be personally delivered,
mailed by registered or certified mail (return receipt requested), sent by
courier (confirmed by receipt), or telefaxed (confirmed by telefax confirmation)
and addressed as follows (or to such other address as the addressed Party may
have substituted by notice pursuant to this Paragraph 12.1):




To the Company:

ARI Network Services, Inc.

Director of Human Resources

11425 West Lake Park Drive

Milwaukee, WI  53224-3025

Fax: +1 (414) 973-4618





11







To Executive:

Darin R. Janecek

308 Cooperfield Drive

Delafield, WI 53018




Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the Party stated above or at any
other address specified by such Party to the other Party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.




12.2

Entire Agreement; Amendment; Waiver.  This Agreement (including the COC
Agreement and any documents referred to herein) sets forth the entire
understanding of the Parties hereto with respect to the subject matter
contemplated hereby.  Any and all previous agreements and understandings between
or among the Parties regarding the subject matter hereof, whether written or
oral, are superseded by this Agreement except as provided for in Paragraph 3.3.
 This Agreement shall not be amended or modified except by a written instrument
duly executed by each of the Parties hereto.  Any extension or waiver by any
Party of any provision hereto shall be valid only if set forth in an instrument
in writing signed on behalf of such Party.  For purposes of the foregoing two
(2) sentences, the Parties acknowledge and agree that any such written
instrument to be signed by the Company shall require the signature of a
representative of the Company duly authorized by the Board to bind the Company
to the terms of such written instrument.




12.3

Headings.  The headings of sections and paragraphs of this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.




12.4

Assignability.  This Agreement is personal to the Executive, and the Executive
may not assign or delegate any of the Executive’s rights or obligations
hereunder without first obtaining the written consent of the Board.  The Company
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by an assumption agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  If
such succession or assignment does not take place, and if this Agreement is not
otherwise binding on the Executive’s successors or assigns by operation of law,
the Executive is entitled to compensation from the Company in the same amount
and on the same terms as provided for in this Agreement.  This Agreement shall
be binding on and inure to the benefit of each Party and such Party’s respective
heirs, legal representatives, successors and assigns.  




12.5

Mitigation.  The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise.




12.6

Injunctive Relief.  The Parties agree that damages will be an inadequate remedy
for breaches of this Agreement and in addition to damages and any other
available relief, a court shall be empowered to grant injunctive relief.





12










12.7

Waiver of Breach.  The waiver by either Party of the breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either Party.




12.8

Severability.  If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and,
to the extent allowed by law, such invalid or unenforceable provision shall be
construed in a manner so as to give the maximum valid and enforceable effect
to the intent of the Parties expressed therein.




12.9

Consideration.  Execution of this Agreement is a condition of Executive’s
employment with the Company as CFO and Executive’s employment as CFO and other
benefits provided for herein by the Company constitutes the consideration for
Executive’s undertakings hereunder.




12.10

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin, without regard to its conflict of laws
principles.




12.11

Authority to Bind the Company.  The Company represents and warrants that the
undersigned representative of the Company has the authority of the Board to bind
the Company to the terms of this Agreement.




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.







EXECUTIVE:







/s/ Darin R. Janecek                                          

Darin R. Janecek







ARI NETWORK SERVICES, INC.







By: /s/ Roy W. Olivier                                       

Roy W. Olivier, President and Chief Executive Officer








13


